             case 7:19-cv-09944-KMK
             Case 7:19-cv-09944-KMK Document
                                    Document 11
                                             17 Filed
                                                Filed 02/26/21
                                                      03/23/21 Page
                                                               Page 11 of
                                                                       of 22



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
- - -,- ---~-----------·----------------------·
TRUSTEES OF THE DISTRICT COUNCIL NO. 9 )
PAINTING INDUSTRY INSURANCE FUND and        )                      Index No.: 19-CIV-9944 (KMK)
TRUSTEES OF THE DISTRICT COUNCIL NO. 9      )
PAINTING INDUSTRY ANNUITY FUND and          )
TRUSTEES OF THE DISTRICT COUNCIL NO. 9      )
FINISHING TRADES INSTITUTE and TRUSTEES     )
OF THE INTERNATIONAL UNION OF PAINTERS      )
AND ALLIED TRADES NATIONAL PENSION FUND )
and THE DISTRICT COUNCIL NO. 9 INTERNATIONAL)
UNION OF PAINTERS AND ALLIED TRADES,        )
                                            )
                            Plaintiffs,     )
            -against-                       )                      DEFAULT ruDGMENT
                                            )
                                            )
ALBA ARCH METAL & GLASS CORP. NKJA          )
ALBA ARCHITECTURAL METAL & GLASS CORP., )
                                            )
                            Defendant.      )
                                            )
------------'-----'----·- -------                           · --------------
                                                          ----
       This action having been commenced on October 28, 2019 by the filing of the Summons and

Complaint, and a copy of the Summons and Complaint having been served on the Defendant,

Alba Arch Metal & Glass Corp. a/k/a Alba Architectural Metal & Glass Corp. on October 29, 2019 via

NYS Secretary of State and said Proof of Service having been filed with the Clerk of the Court on

November 1, 2019 and the Defendant not having appeared, answered or otherwise moved with respect

to the Complaint within the time allowed by law, and the time for appearing, answering or otherwise

moving having expired it is,

       ORDERED, ADWDGED AND DECREED: that the Plaintiffs have judgment against

Defendant in the liquidated amount of Eleven Thousand Four Hundred Twenty Five Dollars and

Ninety Nine Cents {$11.425.99), which includes the following: contributions due and owing in the sum

of $5,364.37 for the audit period October 15, 2018 through September 30, 2019; interest in the sum of
            Case
            Case 7:19-cv-09944-KMK
                 7:19-cv-09944-KMK Document
                                   Document11
                                            17 Filed
                                               Filed02/26/21
                                                     03/23/21 Page
                                                              Page22of
                                                                     of22



$301.75 calculated at 2% above prime per annum through to September 30, 2019; liquidated damages

in the sum of $1,072.87 calculated at 20% of the principal amount; auditors' fees in the amount of

$2,250.00; attorneys' fees in the sum of $1,970.00; plus court costs and disbursements of this action in

the sum of $467.00.

       ORDERED, that the Judgment rendered by the court on this day in favor of the Plaintiffs be

entered as a final judgment against Defendant and the Clerk of the Court is directed to enter such

judgment forthwith.


Dated: White Plains, New York
        March 23        , 2021




                                             So Ordered:




                                             Honorable Kenneth M. Karas, U.S.D.J.
